IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Cambria County Transit Authority,           :
                       Appellant            :
                                            :
                  v.                        :   No. 957 C.D. 2019
                                            :
Amalgamated Transit Union, Local 1279       :
                                            :

PER CURIAM                          ORDER


      NOW, April 7, 2021, having considered Appellant Cambria County Transit
Authority’s (CamTran) “Petition for Reargument” and Amalgamated Transit Union,
Local 1279’s (Union) response thereto, the Petition for Reargument is DENIED.
Accordingly, CamTran’s “Petition for Stay of Proceedings and Supersedeas”
pending disposition of the Petition for Reargument is DISMISSED AS MOOT.